Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species I:  Figure 6
Species II: Figure 7
Species III: Figure 8
Species IV: Figure 9
Species V: Figure 10
Species VI: Figure 11
Species VII: Figure 12
Species VIII: Figure 14

The species are independent or distinct because claims to the different species recite mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Species II requires a different readout circuit than what is required in Species I. Species II doesn’t require supplying the reset voltage through the RD region as is required in Species I. In Species II, the reset voltage is supplied from the switching circuit 22 to the FD region via the amplifier transistor 200, the MD region, and the reset transistor 400 in this order. Species III differs from Species I and II in that the readout circuit, the reset voltage is supplied from a reference potential VR1 to the FD region via only the reset transistor 400. Species IV differs from Species I to III in that the imaging device includes the current supply 600 connected to a node between one of the source and drain of the amplifier transistor 200 and one of the source and drain of the feedback transistor 300 without using a switch element. More specifically, in the example illustrated in Species IV, the current supply 600 and the switching circuit 22 are located inside a pixel.
Species V differs from Species I to IV in that to achieve the common gate amplifier circuit, a current supply transistor 340 is used. One end of the noise holding capacitor 310 is connected to the RD region. The other end of the noise holding capacitor 310 is connected to a reference potential VB3. The reference potential VB3 is, for example, the ground potential GND. The imaging device according to Species V includes the current supply transistor 340. One of the drain and source of the current supply transistor 340 is connected to the RD region. The other of the drain and the source of the current supply transistor 340 is connected to a reference potential VB4. The reference potential VB4 is, for example, the power supply potential VDD. A current control signal line CON340 is connected to the gate of the current supply transistor 340. The state of the current supply transistor 340 is determined by the potential of the current control signal line CON340. The at least three types of potentials applied to the current control signal line CON340 include a high level potential, a low level potential, and an intermediate potential. Species VI differs from Species I to V in that a bias voltage supply 360 and a bias transistor 350 are used to achieve a common gate amplifier circuit.

Species VII differs from Species I to VI in that a column amplifier unit 8 is used to achieve a common gate amplifier circuit. More specifically, column feedback is used to achieve the common gate amplifier. A source follower circuit 20B is provided. The source follower circuit 20B includes the amplifier transistor 200, the selection transistor 500, and the current supply 602. The source or drain of the amplifier transistor 200 is connected to a reference potential VB5. The reference potential VB5 is, for example, the power supply potential VDD. The drain or source of the feedback transistor 300 is connected to a signal feedback line 70. The signal feedback line 70 is shared by at least two pixels. Species VIII differs from Species I to VII in that in a signal readout circuit, a switching circuit 23 is connected to the source or drain of the amplifier transistor 200. The switching circuit 23 includes switch elements 230 and 231, a voltage supply 232, and a current supply 233. Also in Species VIII, a switching circuit 90 is connected to the signal readout line 7. The switching circuit 90 includes switch elements 900, 901, and 902, voltage supplies 903 and 904, and a current supply 905. Therefore, Species VIII is shown to be different from the rest of the Species. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697